ON PETITION FOR REHEARING.
Per Curiam.
— A will may be construed so as to effectuate the testator’s lawful intent as expressed in the will; and when errors that are made in particularly describing the subject of a devise are corrected, explained or rendered immaterial hy other words contained in the will that sufficiently identify the subject of the devise, the errors made in particularly describing the subject devised may be disregarded', and the devisee will take the property of the testator shown hy the will t0‘ ha/oe■ been intended as a devise. But where errors of description are not explained or corrected or rendered immaterial or an intent to devise property of the testator does not appear by other language contained in the will after disregarding the particular description, the devise will fail if the subject described' be not the property of the testator.
In Albury v. Albury, 63 Fla. 329, 58 South. Rep. 190, the general words “all that certain lot of land on Long Key, Monroe County, Florida,” with the circumstances in evidence, rendered the erroneous particular description immaterial. In Patch v. White, 117 U. S. 210, 6 Sup. Ct. Rep. 617, 710, the court held that “the will, on its face, taking it altogether, with the clear implications of the context, and without the misleading words,” devised property of a different description owned by the testator “and not specifically devised to any other person.”
In this case if the particular description, viz, “the east half of Lot 1, Block Twenty-two (22) with the house *728thereon at North Pablo Beach, Florida,” be disregarded, the remaining words “to have and to hold the said described. house and lot” unto the divisee, must fail as there is nothing in the will to correct or explain or render immaterial the particular description, which is of property not owned by the testator, and the will contains no word's that with extraneous evidence would disclose an intent to devise to Mrs. O’Donald any property other than that particularly described therein. If the particular description be disregarded there would be nothin left to identify other property with the aid of extrinsic evidence, if legally admissible. The words “the said described house and lot” make the will express an intent to devise only the land described.
Conceding a presumption that the testatrix intended to devise her own property, the description of the property in the devise shows an expressed particular -intent as to the property devised. The language used in the devise disclose no patent ambiguity; and the words of the devise taken with evidence that she did not own the land described,, would not produce a latent ambiguity, since the general words in the devise expressly refer to the property “described” therein, and such general words cannot by other evidence be shown to refer to poperty not so “described,” in the absence of anything in the will to warrant it. There is no language in the will that may with permissible explanatory evidence, identify other land than that expressly and specifically described in the devise; and the intention of the testator, as expressed in the will, must control.
The petition for rehearing in denied.
All concur.